DETAILED ACTION
Election/Restrictions
Claims 1, 32 and 33 are allowable. The restriction requirement between Species A-G, as set forth in the Office action mailed on 7/31/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A-G is withdrawn.  Claims 19-21 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 12/17/2021.

The application has been amended as follows: 
TO THE CLAIMS:
Amend claim 1 as follows:

1.	(Currently Amended) An integrated thermoelectric structure, comprising: 
a substrate; and
a layer; and
at least two free-standing spacers connecting the substrate and the layer, wherein the at least two spacers comprise conductor structures, wherein a conductor structure which is in a lateral area of a first spacer of the at least two spacers comprise a material comprising a first Seebeck coefficient; and
wherein a conductor structure which is in a lateral area of a second spacer of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient; and 

wherein the conductor structure of the first spacer is coupled electrically to the conductor structure of the second spacer; 
wherein the at least two spacers are configured to keep the layer at a distance to the substrate alone without relying on other support structures; and 
wherein the at least two spacers comprise the lateral areas and are thin-walled tubes, hollow on the inside, wherein the wall thickness is less than or equal to 200nm. 


In claim 18, line 2, replace “a main surface” with --the surface--.

Rejoin claim 19 and in line 3 replace “the spacer” with --each spacer--.

Rejoin claim 20 and in lines 3 and 5 replace “the spacer” with --the at least one of the spacers--.

Rejoin claim 21 and in lines 2-3 replace “the spacer” and “a spacer” with –each spacer--. 

Cancel claims 22-27 and 31.

Amend claim 32 as follows:


a substrate; and
a layer; and
at least two free-standing spacers connecting the substrate and the layer, wherein the at least two spacers comprise conductor structures, wherein a conductor structure which is in a lateral area of a first spacer of the at least two spacers comprise a material comprising a first Seebeck coefficient; and
wherein a conductor structure which is in a lateral area of a second spacer of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient; and 
wherein axes of the at least two spacers are substantially perpendicular to a surface of the substrate with a tolerance of +/- 45 degrees; and
wherein the conductor structure of the first spacer is coupled electrically to the conductor structure of the second spacer; 
wherein the at least two spacers are configured to keep the layer at a distance to the substrate alone without relying on other support structures; and 
wherein the at least two spacers comprise the lateral areas and are  hollow tubes,
wherein the at least two spacers comprise a wall thickness less than or equal to 200nm, and 
wherein the at least two spacers comprise a height between 1.0μm and 40μm.
Amend claim 33 as follows:

33.     (Currently Amended)  An integrated thermoelectric structure, comprising: 
a substrate; and
a layer; and
at least two free-standing spacers connecting the substrate and the layer, wherein the at least two spacers comprise conductor structures, wherein a conductor structure which is in a lateral area of a first spacer of the at least two spacers comprise a material comprising a first Seebeck coefficient; and
wherein a conductor structure which is in a lateral area of a second spacer of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient; and 
wherein axes of the at least two spacers are substantially perpendicular to a surface of the substrate with a tolerance of +/- 45 degrees; and
wherein the conductor structure of the first spacer is coupled electrically to the conductor structure of the second spacer; 
wherein the at least two spacers are configured to keep the layer at a distance to the substrate alone without relying on other support structures; and 
wherein the at least two spacers comprise the lateral areas and are  hollow tubes having a wall thickness less than or equal to 200nm,

wherein the at least two spacers are grown on conductive areas. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, disclose, suggest or render obvious the thermoelectric structure claimed comprising the at least two spacers which are hollow tubes having a wall thickness less than or equal to 200nm in combination with the other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726